"PROVIDENCE SC. North Providence, May 7th, 1863.
"I have this day at twelve o'clock noon levied the within execution on all the right, title, and interest of the within named defendant in and to the following described real estate [describing it], and have left a copy of the within execution, with my doings thereon, with the town clerk of North Providence. I have also set up notifications of said levy on said real estate in three public places in said town of North Providence, to wit, one at the town clerk's office in said town of North Providence, one at Dispeau and Childs, and one at the Railroad Depot, and that the same will be sold at public auction to be held at the town clerk's office in the village of Pawtucket, North Providence, on the 10th day of August, 1863, at ten o'clock in the forenoon.
(Signed)               "ANSEL CARPENTER, Constable."
"In pursuance to advertisement I have this tenth day of August, 1863, sold the above property to Randall B. Wilcox, who was the highest bidder, for the sum of twenty-four 36/100 dollars, which I have applied to the satisfaction of the said execution, and hereby return this execution satisfied for debt and costs.
(Signed)               "ANSEL CARPENTER, Constable."
The defendant objecting that the officer's return was defective, inasmuch as it did not appear from it that the estate had been advertised for sale, as required by the provision in Rev. Stat. chap. 195, § 11, that the officer charged with the service of an execution if he levy it on real estate shall notify the same "by causing an advertisement thereof to be published, once a week, for the space of three weeks next before the time of such sale, in some newspaper in the county where said estate lies," the case was now heard on the question of the sufficiency of the officer's return, and of the right to introduce evidence to show that the sale had been duly advertised, notwithstanding it did not so appear in the officer's return.
This is an action of trespass and ejectment, *Page 272 
which is heard by the court on law and fact, the jury trial being waived. The plaintiff claims the land in suit, as a purchaser at an execution sale, and produces in evidence, in support of his title (besides other testimony), the execution with the officer's return thereon. The return, however, does not show an advertisement of the sale published for three weeks previous to the sale, as required by Rev. St. ch. 195, § 11; and the plaintiff offers to prove a compliance with the statute by evidence aliunde, though he claims that the return is sufficient as it stands.
In Maine, Monroe v. Reding, 15 Maine, 153; Jackson v.Woodman, 29 Maine, 266; New Hampshire, Mead v. Harvey, 2 N.H. 495; Libbey v. Copp, 3 Ibid. 45; Avery v. Bowman, 39 Ibid. 392; Vermont, Cleveland v. Allen, 4 Vt. 176; Sleeper
v. Newbury Seminary, 19 Vt. 451; Massachusetts, Williams v.Amory, 14 Mass. 20; Litchfield v. Cudworth, 15 Pick. 23, 28; and Connecticut, Metcalf v. Gillet, 5 Conn. 400;Vissell v. Mooney, 33 Conn. 411, it is held that where the land of one person is transferred to another under an execution, it must appear by the officer's return, either expressly or by necessary inference, that he has proceeded according to the statute, and that, if it does not so appear, the defect cannot be supplied by evidence aliunde. In the unreported case ofHazard v. Clegg, decided by this court a few years ago at Newport, the rule declared in these cases was recognized as the law of this state. Several cases, however, have been cited for the plaintiff, in which it has been held that it is not necessary for the purchaser at an execution sale, in support of his title, to do more than prove the judgment and levy, and produce the sheriff's deed, — the order of proceeding prescribed by the statute being considered as simply directory to the officer. In this view, the title of the purchaser is not affected even by the entire omission of the officer to make any return. We are not prepared to adopt this view. We think the power of the officer to transfer the estate, being derived from the statute, can be validly executed only in the manner prescribed by the statute; and that if the officer omit to set up the notifications and publish the advertisement as required, his deed (unless it can be and is aided by a false return) will be ineffectual to pass the title. The officer's compliance with the statute must also be proved by the person claiming under his deed; it will not be presumed. Can this *Page 273 
proof be made otherwise than by the return? The service of the execution is an official act, and the return is the official record of that act required to be made by the officer as a part of his duty. Then, is not such record the proper, and the only proper evidence that, in the service of the execution, the statute has been duly observed? Injustice, doubtless, may arise, if a defective return can in no case be aided by testimonyaliunde; as injustice may sometimes, doubtless, arise from the rule that the acknowledgment of the deed of a married woman can only be proved by the magistrate's certificate; but on the other hand, it is to be remembered that if testimony aliunde were to be admitted, its admissibility would have a tendency to introduce the uncertainties and provocations to litigation which are the natural results of making the titles of real estate dependent upon parol testimony. We are of the opinion that the rule of the New England States, recognized by this court in Hazard v.Clegg, is upon the whole the more consonant with legal principle; and we therefore decide that the return as it stands is defective, and that the defect cannot be supplied by testimonyaliunde.
Judgment accordingly.